ON REHEARING.
Per Curiam.
This cause was again submitted to the consideration of the court upon a petition for rehearing. We have given the case another careful examination, and have thoroughly considered the evidence again. While one member of the court, Cole, J., is unable to concur in the conclusions reached in the opinion heretofore filed, the others are content to abide by them, and adhere to the judgment rendered thereon. We find it unnecessary to add anything to what we have heretofore said in this case. Our former opinion is re-filed and adhered to.